Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (2001/0050334).
	Regarding claim 1, Jiang discloses a measuring apparatus, comprising: a light source that generates a laser beam (Jiang, Fig. 2, 42; [0031]); a beam splitter that splits the laser beam into a probe laser beam and a reference laser beam (Jiang, Fig. 2, 44; [0031]); an antenna that receives the probe laser beam to produce a terahertz beam (Jiang, Fig. 2, 58; [0031]); an electro-optical device that receives the reference laser beam and the terahertz beam and changes a vertical polarization component and a horizontal polarization component of the reference laser beam based on the terahertz beam (Jiang, Fig. 2, 14; [0032]); and a streak camera that obtains a time-domain signal corresponding to a ratio between the vertical polarization component and the horizontal polarization component (Jiang, Fig. 2, 56; [0032]).
	Regarding claim 2, Jiang further discloses the reference laser beam has a beam diameter smaller than that of the terahertz beam. (Jiang, apparent from Fig. 2, note beam diameter sufficient to require lens 62)

	Regarding claim 4 Jiang further discloses the equivalent of a retroreflector between the pulse stretcher and the electro-optical device, wherein the retroreflector temporally overlaps a pulse of the reference laser beam and a pulse of the terahertz beam. (The temporal overlapping is performed by delay stage incorporating elements 53, 54, 55 of Fig. 2, which is a functional equivalent of the claimed retroreflector)
	Regarding claim 5, Jiang further discloses a wave plate between the retroreflector and the electro-optical device, the wave plate to output the vertical polarization component and the horizontal polarization component of the reference laser beam. (Jiang, [0040])
	Regarding claim 6, Jiang further discloses a Wollaston prism between the electro-optical device and the streak camera, the Wollaston prism separating the vertical polarization component and the horizontal polarization component from each other. (Jiang, [0040])
	Regarding claim 10, Jiang further discloses the reference laser beam is a femtosecond laser beam (Jiang, [0036], 250 fs pulseduration @ 830 nm wavelength), and the terahertz beam is a picosecond laser beam having a longer wavelength than the femtosecond laser beam (Jiang, [0041], ~4.5 ps pulse duration @ THz wavelengths, which are always longer than UV/VIS).
	Regarding claim 11, Jiang discloses a measuring apparatus, comprising: a light source that generates a laser beam having a first pulse (Jiang, femtosecond laser 42); a beam splitter that splits the laser beam into a probe laser beam and a reference laser beam (Jiang, first splitter 44); an antenna that receives the probe laser beam to produce a terahertz beam and provides a target object with the terahertz beam to generate a second pulse different from the first pulse (Jiang, THz emitter 58); a pulse stretcher that stretches a width of the first pulse of the reference laser beam (Jiang, pair of gratings 48 
	Regarding claim 12, Jiang further discloses the reference laser beam is a petahertz beam (any beam may be measured in petahertz if desired) whose frequency is higher than a frequency of the terahertz beam (frequency of IR at 832 nm is always higher than the THz band).
	Regarding claim 13, Jiang further discloses the pulse stretcher includes: a plurality of gratings that diffract the reference laser beam: and a chirped mirror that reflects the diffracted reference laser beam toward the gratings. (Jiang , pair of gratings 48; note that while chirping is indicated as not necessary in theory it is clearly contemplated as within the disclosed scope by claim 7 and [0045])
	Regarding claim 14, Jiang further discloses the streak camera includes: a photocathode that receives the reference laser beam to generate a photoelectron; an anode mesh that accelerates the photoelectron; a timing slit that deflects the accelerated photoelectron over time; and an imaging device that detects the deflected photoelectron to obtain the time- domain signal. (Jiang, [0029]-[0030])
	Regarding claim 15, Jiang further discloses wherein the wave plate includes a quarter-wave plate. (Jiang, [0040])
	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Rahman et al (2015/0316475).
	Regarding claim 7, Jiang lacks explicit teaching of a plurality of first collimator mirrors between the antenna and a substrate, the plurality of first collimator mirrors directing the terahertz beam from the antenna onto the substrate; and a plurality of second collimator mirrors between the substrate and the electro- optical device, the plurality of second collimator mirrors directing the terahertz beam from the substrate onto the electro-optical device.
	Rahman teaches a plurality of first collimator mirrors between the antenna and a substrate, the plurality of first collimator mirrors directing the terahertz beam from the antenna onto the substrate; and a plurality of second collimator mirrors between the substrate and the electro- optical device, the plurality of second collimator mirrors directing the terahertz beam from the substrate onto the electro-
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use mirrors to direct the THz wave to and from a sample in order to obtain data from that sample.
	Regarding claim 8, the combination of Jiang and Rahman further teaches a mirror between the electro-optical device and the plurality of second collimator mirrors, the mirror transmitting the terahertz beam toward the electro-optical device and reflecting the reference laser beam toward the electro-optical device. (Jiang, Fig. 2, 59)
	Regarding claim 9, the combination of Jiang and Rahman further teaches a stage between the plurality of first collimator mirrors and the plurality of second collimator mirrors, the stage receiving the substrate. (Rahman, sample between 3962 and 3970)
	Regarding claim 16, the combination of Jiang and Rahman further teaches a substrate analysis method, comprising: obtaining a time-domain signal using a terahertz beam transmitted from a substrate and a femtosecond laser beam that temporally and spatially overlaps the terahertz beam (Combination of the THz emitter/receiver of Jiang Fig. 2 with the sample interaction of Rahman Fig. 39); performing a Fourier transform on the time-domain signal to calculate real and imaginary spectra (Rahman, [0119]); analyzing the real and imaginary spectra to obtain first to nh real and imaginary spectra of first to n' layers included in the substrate: and using the first to rih real and imaginary spectra to calculate electrical characteristics of the first to n", layers (Rahman, [0064], [0065], layer-by-layer inspection of semiconductor wafers).
	Regarding claim 17, the combination of Jiang and Rahman further teaches obtaining the time-domain signal includes: obtaining first and second detection signals by using a vertical polarization and a horizontal polarization of the femtosecond laser beam, the vertical and horizontal polarization 
	Regarding claim 18, the combination of Jiang and Rahman further teaches comparing the first to n* real and imaginary spectra with first to nth real and imaginary reference spectra to determine whether or not the substrate has a defect. (Rahman, [0065], detection of a “discrepancy” implies comparison and defect detection)
	Regarding claim 19, the combination of Jiang and Rahman further teaches the real and imaginary spectra arc expressed as electrical conductivity at a terahertz frequency. (Rahman, [0067])
	Regarding claim 20, the combination of Jiang and Rahman further teaches the first to ni real and imaginary spectra are calculated through least square optimization of the real and imaginary spectra. (Rahman, [0114])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884